﻿ 
1.	 Mr. President, it is a particular pleasure for me to extend to you our warm congratulations on your assumption of the presidency of this session of the General Assembly. Your election to this high office is a tribute to you personally, to your vast diplomatic experience, and to the leading and constructive role played by Yugoslavia within the non-aligned movement and in the work of the United Nations.
2.	I should also like to express my delegation's deep appreciation to Ambassador Amerasinghe, who presided over last year's session with such great distinction.
3.	Our Secretary-General, Mr. Waldheim, continues to serve the world community with total dedication, and I should like to express to him our deep gratitude and to assure him of Sweden's full support for his tireless efforts.
4.	As this session of the General Assembly opens, it is also a particular satisfaction for us to be able to welcome two new Members to our Organization: the Republic of Djibouti and the Socialist Republic of Viet Nam, whose admission we have so strongly and actively supported, both in this Assembly and during our years in the Security Council.
5.	When I addressed the General Assembly for the first time last year, I had special reasons to say a few words about the general guidelines of Swedish foreign policy. The foundation of that policy is neutrality. In our country we are united in the view that we should use our neutral position to pursue an active, independent and progressive foreign policy characterized by global solidarity and respect for the equal rights of all human beings. These are our guidelines as we face up to such problems as injustice in
southern Africa, the unequal relationship between rich and poor countries, or the plundering and misuse of the resources with which nature has provided us.
6.	In Steven Biko the South African people has a new martyr whose death is yet another reminder that racism in southern Africa remains a festering sore in our international society. Developments in southern Africa are important -not only to those who live there. They are of crucial importance for the relations between free Africa and the rest of the world, as well as for international detente in general.
7.	Apartheid is unique. It differs from other manifestations of evil and injustice in the world, for in South Africa oppression has been legalized; it is written into the country's constitution and permeates the entire fabric of society. A minority has created a system based on the idea of its own racial superiority serving to suppress the majority. Let us not forget that the United Nations was born in the struggle against a system which was obsessed by a similar idea. The undoing of apartheid must be a central obligation of the world community. To follow passively developments there is to become, in a sense, an accomplice of the present policy of an oppressive regime.
8.	Every form of black African protest in South Africa, Namibia and Rhodesia has been brutally crushed. The majority of the people is denied every possibility of political expression and participation. It is understandable that the liberation movements of southern Africa, in their despair, finally have seen no alternative to armed struggle.
9.	The United Nations was created to solve international conflicts by peaceful means. We must try to make it possible to achieve majority rule in southern Africa with a minimum of violence. Here the United Nations has a dual responsibility: one is to contribute to the abolishment of apartheid as soon as possible; the other is to try to alleviate the suffering of the civilian population which always follows a long liberation struggle.
10.	We consider the present situation in South Africa to be a threat to international peace. The Security Council, therefore, should impose sanctions to eliminate that threat.' We have, as a first step, proposed that the recommendation already adopted by the Security Council calling for the discontinuation of all arms shipments to South Africa be broadened and transformed into a binding decision.     Sweden has also proposed further steps, including measures against new foreign investments in South Africa and Namibia. Measures of this kind have already been unilaterally taken by the Swedish Government, and plans are being considered for their reinforcement.
11.	Another reason for the international tension in the area is South Africa's illegal occupation of Namibia and its support of the rebel regime in Rhodesia. Negotiations are under way regarding both these Territories and we note with satisfaction the commitment made by a number of leading States in this matter.
12.	The task in Namibia is to make possible the free elections under United Nations supervision and control envisaged in resolution 385 (1976) of the Security Council. Although the parties would seem to have come closer to an agreement as to how this process of liberation is to be carried out, South Africa is still utilizing its illegal rule in an attempt to retain influence. The Pretoria regime must realize that the only alternative to giving up control through a negotiated settlement is international sanctions and an escalation of the armed liberation struggle. The South West Africa People's Organization [SWAPO] is playing a leading part in the efforts to secure an independent and unified Namibia, and any agreement must be supported by that movement. SWAPO must also be given full opportunities of working freely in the country and of mobilizing its extensive popular following there. The United Nations will have an important and difficult task to perform during the transition to independence. We have declared our readiness to offer our services within the framework of the United Nations with a view to facilitating a peaceful transition.
13.	The Anglo-American efforts to negotiate a settlement on Rhodesia encounter great difficulties, due above all to the vain hopes entertained by the leaders in Salisbury of perpetuating their minority rule by means of such tricks as a so-called  internal solution . The Smith regime's hard- headed resistance to real majority rule, backed up by South Africa, should be met with broadened international sanctions. At the same time it should be quite clear that a solution in Namibia and Zimbabwe will in no way lead to a relaxation of the world community's attitude towards apartheid in South Africa. International pressures on the apartheid regime must be maintained and intensified.
14.	In the Middle East, efforts are again under way to achieve a peaceful and lasting settlement. As so often before, progress is frustratingly slow. The Swedish Government maintains the view that a solution must be based on resolutions 242(1967) and 338 (1973) of the Security Council. Israel and all other States in the area are entitled to their existence and integrity within secure and recognized borders. The principle that acquisition of territory by force is inadmissible must be respected. Furthermore, provision has to be made for the legitimate national rights of the Palestinian Arabs, including the right to establish a State of their own which lives in peace side by side with Israel. It is essential that negotiations for a peaceful solution be opened as soon as possible. The Palestinians should be assured of participation in those negotiations.
15.	Israel's policy in regard to settlements in occupied territories has added to the difficulties in the search for a solution. Sweden has consistently opposed that policy as being illegal and as complicating withdrawal from occupied territories. I appeal to the Government of Israel to abandon these measures, which are contrary to the principles of the Security Council's resolutions and which place additional obstacles in the way of a negotiated peace. Another prerequisite for a solution is a clear recognition by the representatives of the Palestinians of Israel's right to exist. Unless agreement is reached we risk a new war with terrible suffering to the peoples concerned. A new war would also threaten to involve the great Powers and thus jeopardize international peace and security.
16.	The nuclear arms race continues. The accelerating development of military technology causes the superpowers to seek mutual security at a steadily rising and increasingly dangerous level of armaments. There is a risk that results achieved in the disarmament negotiations will be overtaken by the creation of new weapons systems. The super-Powers, themselves, have been among the first to claim that the Strategic Arms Limitation Talks (SALT) are a vital component of the process of detente. I wish to underline the importance which the Swedish Government attaches to rapid concrete progress towards an agreement at the second round of SALT talks and the subsequent opening of the third round with a view to reaching mutual security at a lower level of armaments.
17.	In this context, I want to recall the present international debate on the neutron weapon, which is the latest example of the consequences of the development of technical weapons carried out by the super-Powers. The Swedish Government is deeply concerned by every development in the armaments field that could constitute a directly destabilizing factor. It is also obvious that a reversal of the present trend in the arms race of the super-Powers is a basic condition for progress in disarmament efforts. The neutron weapon is unacceptable to us. So are all other nuclear weapons.
18.	International negotiating efforts in the field of disarmament have been intensified as a result of the decision to convene next spring a special session of the General Assembly devoted to disarmament. That session will present a unique opportunity to open a new and fruitful phase in the work of disarmament. It is an opportunity that we must not miss.
19.	Questions concerning nuclear weapons should, of course, be given the highest priority at the session. The Swedish Government expects significant and concrete results concerning a comprehensive test ban treaty. It is important that the Conference of the Committee on Disarmament in Geneva should begin negotiations on this matter as soon as possible.
20.	A comprehensive nuclear test ban would be a sign that the super-Powers had begun a process towards nuclear disarmament. A comprehensive test ban is at the same time an important element in the efforts to prevent the spread of nuclear weapons to new States. It affects the security of both nuclear-weapon and non-nuclear-weapon States, of developing as well as industrialized countries. All have a common interest in co-operating in order to prevent the proliferation of nuclear weapons or nuclear devices, the consequences of which could be truly disastrous. The Swedish Government will continue to work hard to this end.
21.	Nuclear power as a source of energy raises special problems. One of them is the risk that the dissemination of nuclear technology can facilitate nuclear-weapons development. This problem is receiving increasing international recognition. The Swedish Government therefore continues to work for broader support for the Treaty on the
Nuclear Weapons and for the strengthening of the IAEA system of safeguards.
22.	The rapid technological development in conventional armaments and the proliferation of increasingly sophisticated weapons is alarming. Sufficient attention must be given to this question during the special session to be held in 1978 on disarmament.
23.	According to conservative estimates, military expenditures amounted to between $350 billion and $400 billion in 1976. This is a grotesque misuse of human and material resources. It can be compared with the $15 billion that the Organisation for Economic Co-operation and Development countries provided for development assistance during that same year. The Nordic countries have proposed that the special session initiate an urgent and in-depth study of the possibility of transferring the resources released through disarmament measures to economic and social development programmes, primarily in the developing countries. Our objective is that this work should result in international as well as national action.
24.	It is imperative that the special session achieve real progress towards disarmament. The results must be lasting and be followed by further steps. Sweden is in favour of a second special session being convened after a period of three to five years. The United Nations must be given sufficient means to enable it effectively to play its important role in the continued efforts towards disarmament.
25.	The Diplomatic Conference on the Reaffirmation and Development of International Humanitarian Law Applicable in Armed Conflicts was concluded in June this year after making important progress. It is now essential to redouble our efforts in this field. The aim must be a definite prohibition or restriction on the use of certain conventional weapons that are excessively injurious.
26.	Our efforts to achieve peace and security must also comprise action against all kinds of internal oppression We strongly condemn all forms of persecution of people on account of their political or religious convictions, race or ethnic identity, wherever this persecution may be practised During the past year we have had occasion in the United Nations Commission on Human Rights, in government statements and in bilateral contacts, to denounce the policies of a number of Governments in this respect Sweden will continue to give unrelenting support to the struggle for human rights.
27.	We have all seen how terror can be used by individuals Acts such as those that have recently taken place in the Federal Republic of Germany must be met with the condemnation of the world community. These outrageous manifestations of distorted minds demonstrate the importance of the work being carried out in the United Nations to prevent terrorism.
28.	Several important tasks await the General Assembly this autumn. We must increase our efforts to strengthen safeguards against torture. The 1975 declaration on this subject was a step forward, although its practical consequences have as yet not been very significant. A legally binding convention must be our goal.
29.	At the last session of the General Assembly Sweden raised the question of the treatment of persons imprisoned for their political convictions.  Our proposal, which has gamed widespread support, will be considered at this session. We shall work to have a resolution adopted now
30.	Ever since the adoption of the Universal Declaration of Human Rights, Sweden has worked to convert separate articles of the Declaration into binding international conventions. Thus, we find it encouraging that the two International Covenants on Human Rights-one on civil and political rights and its Optional Protocol, the other on economic, social and cultural rights have entered into force. However, to attain the objectives of the Covenants, efficient implementation machinery is necessary. So far, only a small number of countries have accepted the competence of the Human Rights Committee to consider allegations by an individual or a country that a State has violated his or her human rights. We strongly urge all countries that have not already done so to accept the competence of the Human Rights Committee in this field.	 
31. The right of all human beings to meaningful employment and the satisfaction of their basic material needs are other human rights. We are aware that these rights are also still denied to a large segment of the world population. The number of unemployed and underemployed is continuously increasing. More than 1 billion people now live in conditions below the subsistence level. The possibilities to secure reasonable material living conditions for all depend on the capacity of our earth to provide the resources needed, and on our own ability to distribute those resources equitably The future supply of a large number of primary products which play a key -role in our economic life is in question We have become acutely aware that oil, one of our most important primary products, will already become increasingly scarce within only a decade or two. Nuclear power entails special problems and risks and is also based on a primary product of limited existence. The fertility of the earth cannot meet ever-growing demands. If we permit continued land erosion and continue polluting air, water and soil, the situation will rapidly become even more serious. It is therefore necessary that we-primarily the rich countries-learn to economize resources and to take into account the ecological consequences of our activities. We must learn to use without using up, to recycle raw materials instead of piling up growing mountains of waste products.
32.	At the same time, the poor countries must be given scope for increased consumption.
33.	One of the most important tasks of the United Nations in the period to come is, as I see it, to engage 
Member States in safeguarding the environment, in improving management of the earth's resources, in developing a resource-preserving technology based on renewable resources and in achieving their reasonable and equitable distribution. A part of this task must be the development of global co-operation on energy.
34.	The problems which spring from the inequitable relations between North and South, between industrial and developing countries, have formed the subject of several important negotiations during the past years. Important international negotiations are now in progress or are pending in many vital sectors. These include the trade sector, with major multilateral trade talks under the aegis of GATT. As to raw materials, the main focus of attention is on negotiations concerning UNICTAD's Integrated Programme for Commodities. The United Nations Negotiating Conference on a Common Fund under the Integrated Programme for. Commodities will be reconvened in November. Negotiations are being held in New York on an international code of conduct for transnational corporations.
35.	We want to see practical results from those negotiations. A means must be found of stabilizing the commodity markets. We must join in assuming responsibility for developments in the energy sector, with due regard to the interests of all concerned. The United Nations target for official assistance—0.7 per cent of gross national product- must be achieved before the close of this decade. Here those industrial countries which are now lagging far behind have a special responsibility. The trade of the developing countries must be boosted. Means must urgently be found to ease the debt burden of developing countries, particularly the public debts of the least developed countries.
36.	The outcome of the Conference on International Economic Cooperation can by no means be termed satisfactory as measured against development needs. No agreement was reached regarding several important problems, nor was it possible to bring about important structural changes aiming at a new international economic order. Still, it is our view that the Conference did achieve some positive results.
37.	Our task will now be to consolidate those results and search for new ways to solve the remaining problems. Sweden will press for vigorous initiatives from the United Nations in this respect. This becomes even more urgent against the depressing background of the impending failure of the most important parts of the International Development Strategy for the Second United Nations Development Decade . So far, the 1970s have brought no substantial improvements in the living standards of the poorest groups. Inequality within many countries has also increased. It is therefore of particular importance to bring about concrete measures to satisfy the basic needs as regards food, housing, work, education and health. The Nordic Foreign Ministers at their recent meeting emphasized how important it was that the work for the new development strategy now be started. The present session of the General Assembly must seize the opportunity to set about these tasks.
38.	In all of these sectors, decisions will have to be taken which bring substantial benefits to the developing countries.
39.	An essential aspect of the new international economic order concerns the utilization of the tremendous potential for development that exists in the developing countries themselves. Collective and individual self-reliance are concepts that have emerged during our discussions. Sweden supports these ideas and stands ready to contribute to their implementation. Building up domestic technological and production capability adapted to the particular requirements in each country is an important element of self- reliance. This process should also create the necessary conditions and facilities to meet the needs of the great majority of the population.
40.	The ultimate aim of the new international economic order is to create a just and equitable world. This is also the ultimate aim of our struggle for human rights. In planning for change we must be mindful of the needs of all people, irrespective of colour, sex and age. When old traditions are abandoned, when established structures are broken up, there is a risk that vulnerable groups become even more underprivileged. Women constitute one such group. The statements from the United Nations women's Conference must therefore be translated into practical action as we now press on towards the realization of the new international economic order. When planning for change we must also pay greater attention to children in our development efforts. The International Year of the Child in 1979 should, among other things, help to make us realize this.
41.	It is easy to lapse into pessimism when we survey the problems that beset our world. I believe, however, that it would be wrong to concentrate on the gloomy side of the picture. It is, after all, not violence and poverty which distinguish our own age from other periods of history. Both these phenomena are as old as humanity itself. What is new in today's world is that, in spite of everything, efforts are being made across national boundaries to tackle these problems on a common international basis.
42.	True, the progress that has so far been made may seem small compared to the vast dimensions of the problems. We would do well to bear in mind that global co-operation has only existed for a brief moment in the many thousand years of human history. It is my firm belief that this co-operation will steadily grow in importance and scope, if only for the simple reason that our problems will sooner or later force us to find global solutions. The world we live in has become too small for national egoism. Global solidarity is the only possible base for a future solution of world problems. The existence of the United Nations and the open debate which we are able to conduct here testify to a growing awareness of this fact. Our task at this Assembly session is now to do our utmost to live up to this challenge.
 
	




